 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

BARBARA HARRIS,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Case No.:
                                    )
FLORIDA TOURISM INDUSTRY            )
MARKETING CORPORATION, INC., )
                                    )
                                    )
      Defendant.                    )
____________________________________/

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Barbara Harris (hereinafter “Plaintiff” or “Harris”) and files her

complaint against Defendant, Florida Tourism Industry Marketing Corporation, Inc. (hereinafter

“Defendant” or “FTIMC”) and in support she states the following:

                                  NATURE OF THE ACTION

       1.      This is an action for monetary damages pursuant to the Age Discrimination in

Employment Act 29 U.S.C. §§ 621, et seq. (“ADEA”) and the Florida Civil Rights Act of 1992,

Fla. Stat. §§760.10, et seq. (“FCRA”) to redress Defendant’s discrimination against Plaintiff

because of her age leading to her termination.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the ADEA.

       3.      This Court has supplemental jurisdiction over Plaintiff’s related claims arising



                                                  1
 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 2 of 6 PageID 2




under state law pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                          THE PARTIES

       5.      Plaintiff, Harris, is a citizen of the United States and at all times material was a

citizen of the State of Florida, residing in Hamilton County, Florida.

       6.      Defendant, FTIMC is a Florida Not For-Profit Corporation with its principal place

of business in Leon County, Tallahassee, Florida.

       7.      Defendant does business and Plaintiff worked for Defendant in this District.

       8.      Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                               PROCEDURAL REQUIREMENTS

       9.      Plaintiff has complied with all statutory prerequisites to filing this action.

       10.     On or about June 20, 2019, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment Opportunity Commission

(“EEOC”), satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on age.

       11.     Plaintiff’s EEOC charge was filed within three hundred days after the unlawful

employment practices occurred.

       12.     On October 9, 2020, the EEOC issued Plaintiff a Dismissal and Notice of Rights.

       13.     This complaint was filed within ninety (90) days of the EEOC’s issuance of the

Dismissal and Notice of Rights.



                                                      2
 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 3 of 6 PageID 3




                                   FACTUAL ALLEGATIONS

        14.     At all times material to this complaint Plaintiff was over the age of forty (40).

        15.     Plaintiff was employed by Defendant and worked in a full-time position as an

Information Specialist at the time of her termination.

        16.     Plaintiff was employed by Defendant for approximately nineteen years.

        17.     Defendant discriminated against Plaintiff due to her age.

        18.     Plaintiff was one of the oldest Information Specialists at her location.

        19.     Plaintiff was 63 years old at the time of her termination.

        20.     Around April 2019, Doreen Goolsby, Assistant Manager, questioned Plaintiff

about when she planned to retire. Ms. Goolsby demanded Plaintiff provide her with a retirement

date that day. Plaintiff informed Ms. Goolsby that she did not intend to retire until September

2021. In response, Ms. Goolsby informed Plaintiff she needed to know when Plaintiff planned to

retire due to an upcoming budget she was working on.

        21.     Shortly thereafter, Defendant terminated Plaintiff’s employment.

        22.     However, of the eight Information Specialists working at Plaintiff’s location, only

Plaintiff and Rosetta Townsend, age 67, were let go, while all the younger Information Specialists

remained employed.

        23.     Plaintiff has been harmed by Defendant’s illegal conduct.

        24.     Plaintiff has had to retain the services of undersigned counsel and has agreed to pay

said counsel reasonable attorneys’ fees.

                 Count I: Age Based Discrimination in Violation of the ADEA

        25.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-24 above.



                                                    3
 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 4 of 6 PageID 4




        26.     Defendant engaged in intentional age discrimination in Plaintiff’s terms,

conditions, or privileges of employment.

        27.     Defendant’s conduct violated the ADEA.

        28.     Defendant’s discriminatory conduct, in violation of ADEA has caused Plaintiff to

suffer a loss of pay, benefits, and prestige.

        29.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        30.     Defendant willfully engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.

                         Count II: Retaliation in Violation of the ADEA

        31.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-24 above.

        32.     Plaintiff engaged in protected activity under the ADEA while employed by

Defendant.

        33.     Defendant engaged in intentional retaliation against Plaintiff for her participation

in protected activity.

        34.     Defendant’s conduct violated the ADEA.

        35.     Defendant’s discriminatory conduct, in violation of the ADEA has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which she is entitled to damages.

        36.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        37.     Defendant engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.


                                                   4
 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 5 of 6 PageID 5




                Count III: Age Based Discrimination in Violation of the FCRA

        38.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1- 24 above.

        39.      Defendant is prohibited under the FCRA from discriminating against Plaintiff

because of her age with regard to hiring, employee compensation, and other terms, conditions, and

privileges of employment.

        40.      Defendant violated the FCRA by discriminating against Plaintiff based on her age.

        41.      As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to stress

and anxiety, and emotional pain and suffering, for which she is entitled to an award of monetary

damages and other relief.

        42.      Defendant’s unlawful conduct in violation of the FCRA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling her to an award of exemplary and/or punitive damages.

                         Count IV: Retaliation in Violation of the FCRA

        43.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-24 above.

        44.     Plaintiff engaged in protected activity under the FCRA while employed by

Defendant.

        45.     Defendant engaged in intentional retaliation against Plaintiff for her participation

in protected activity.

        46.     Defendant’s conduct violated the FCRA.


                                                   5
 Case 3:20-cv-01394-MMH-JBT Document 1 Filed 12/11/20 Page 6 of 6 PageID 6




       47.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which she is entitled to damages.

       48.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

       49.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a) Enter judgment requiring Defendant to pay back wages and back benefits found to be

due and owing at the time of trial, front-pay, compensatory damages, including emotional distress

damages, in an amount to be proved at trial, punitive damages, and prejudgment interest thereon;

       b) Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c) Award any other and further relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.


                                               Respectfully Submitted:

                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               Florida Bar No. 099040
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Ste. 950
                                               Tampa, Florida 33606
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com

                                               Counsel for Plaintiff


                                                  6
